ACCEPTED
                                                                                                                         05-15-00232-CR
                                                                                                              FIFTH COURT OF APPEALS
                                                                                                                         DALLAS, TEXAS
                                                                                                                    9/10/2015 2:25:51 PM
                                                                                                                              LISA MATZ
    Dallas County                                                                                                                 CLERK

    Public Defender’s Office
                                                                                                  FILED IN
                                                                                           5th COURT OF APPEALS
September 10, 2015                                                                             DALLAS, TEXAS
                                                                                           9/10/2015 2:25:51 PM
Lisa Matz, Clerk                                                                                 LISA MATZ
                                                                                                   Clerk
Court of Appeals, 5th District
600 Commerce Street, Suite 200
Dallas, Texas 75202

        Re:       State of Texas v. Blake Christopher Davis
                  Trial Court No.:       F12-57322-K
                  Appellate Court No.: 05-15-00232-CR

Dear Ms. Matz:

       The above-styled case is currently set for submission with oral argument on September
21, 2015, at 12:50 p.m. at the Belo Mansion. I will be presenting oral argument on behalf of Mr.
Davis.

                                                                          Sincerely,

                                                                          /s/ Julie Woods
                                                                          Assistant Public Defender

cc: Brian P. Higginbotham, Dallas County Criminal District Attorney’s Office, Appellate Section




   133 N. Riverfront Blvd., 9th Floor, LB 2   Dallas Texas 75207-4313   Phone: (214) 653-3550   Fax: (214) 653-3539